 

 



 [image_001.gif]

 

 

As of January 7, 2013

 

Ascend Acquisition Corp.

360 Ritch Street, Floor 3

San Francisco, California 94107

Attn: Craig dos Santos

 

Dear Craig,

 

This letter agreement (“Agreement”) will outline the terms of our relationship,
whereby United Talent Agency (“UTA”) will serve as a non- exclusive third-party
agent for the purpose of securing business deals for Ascend Acquisition Corp.
(“Client”). For the purpose of the Agreement, UTA and Client may each be
referred to individually as a “Party”, and collectively as the “Parties.”

 

The focus of UTA’s representation will be to help Client structure partnerships
with media companies, brands and/or personalities, in order for Ascend to create
licensed games for mobile and social platforms. Potential targets for such
partnerships may include, without limitation, networks, studios, publishers, and
celebrities introduced by UTA to Client that have not been previously introduced
to Client (any such targets are each referred to as a “Target” and any
agreements with such Targets are each referred to as a “Partnership”).

 

Terms of Representation

 

1.Retainer: UTA shall receive a $15,000.00 monthly retainer for each month of
the Term (defined below), such retainer to be sent via wire transfer (see below)
and received by UTA by the 5th day of each month. This retainer shall serve as
an advance payment, recoupable against any Commissions, as defined below.

 

2.Term: The term of this Agreement will be six (6) months, commencing on the
date set forth above (the “Term”); provided UTA will still be entitled to
receive its Commissions (defined below) pursuant to any UTA Procured Agreements
(defined below). No breach of this Agreement will be deemed material unless the
breaching Party fails to remedy such breach within ten (10) business days of
receiving written notice from the non-breaching Party. Upon termination and/or
expiration of this Agreement, UTA will be entitled to a six 6 month tail (the
“Tail”) as set forth below.

 

3.Commissions: In consideration for UTA’s services hereunder, UTA will receive
ten percent (10%) of any and all “Net Profits” (defined below) resulting from or
in connection with any Partnership(s) with any Target(s) that UTA procures
and/or negotiates during the Term and is entered into no later than the
expiration of the Tail (the “Commission”), less any Retainer payments made
pursuant to Section 1 above.  All such Partnerships with Targets are
collectively referred to herein as “UTA Procured Agreements.”

 

4.Net Profits: Net profits shall be defined as the “profit and loss” statement
on the actual product. For the avoidance of doubt, this shall include product
gross revenues minus the following: Apple or equivalent 30% I-store fee, partner
revenue share allocation, actual, out of pocket third party marketing costs,
development costs and reasonable pro rata corporate overhead allocation.

 

 

 

 



5.Collections: Client will, within thirty (30) days of receiving any Net
Profits, make Commission and other payments required herein to UTA via wire
transfer pursuant to the instructions set forth below. For clarity, Client shall
not be held in breach of this Agreement if Client fails to pay any Commissions
which have been earned by Client but not actually paid to Client due to a
material breach by a third party of an agreement with Client, i.e., a third
party fails to make contractually owed payments to Client.

 

6.Renewals, Modifications, Extensions: UTA will be entitled to its Commission on
any extensions, renewals and/or modifications to any UTA Procured Agreements,
provided the material terms of UTA Procured Agreement are negotiated during the
Term and the extension, renewal and/or modification thereof is made no later
than the expiration of the Tail. Additionally, in the event (a) this Agreement
is terminated or expires and (b) a UTA Procured Agreement is subsequently
extended, renewed, or modified after the Term or Tail, UTA will be entitled to
its Commission on the first post Term/Tail extension, renewal, or modification
of such UTA Procured Agreement, but not on subsequent extensions, renewals or
modifications thereof.

 

7.Equity: Within thirty (30) days of the parties’ execution of this Agreement,
UTA will receive warrants to purchase one hundred fifty thousand (150,000)
shares of Client’s stock in Client’s customary form (to include all customary
and standard terms) exercisable at the current price of $0.75 per share vesting
quarterly over two (2) years.

 

8.Travel: In the event that any UTA executives are requested by Client to attend
out-of-town (i.e. outside of the Greater Los Angeles area) meetings on behalf of
Client, Client will pay reasonable, pre-approved travel-related expenses for
such individual(s) within thirty (30) days of receiving invoices therefor.

 

9.Audit Rights: Client shall maintain accurate records relating to Client’s
payment obligations to UTA under this Agreement (“Business Records”), and UTA
shall have the right, at its sole expense and under reasonable conditions of
time and place, to conduct an audit of the Business Records to confirm the
proper payment of Commissions hereunder. Any such audit shall be conducted by a
reputable accounting firm or other authorized representative of UTA, and the
party conducting the audit shall agree to keep Client’s books and records and
financial information in confidence, except for the results of such audit which
may be reported to UTA. UTA may exercise the foregoing audit right no more than
once per year. In the event any such audit discloses any underpayment of
Commissions by Client hereunder, Client shall pay to UTA all amounts shown to be
due by such audit, plus interest thereon, except to the extent disputed in good
faith by Client. In the event any audit shows an underpayment to UTA in excess
of 5%, Client shall be responsible for UTA’s reasonable costs in connection with
such audit.

 

10.Wire Instructions

 



 ACCOUNT NAME:
ACCOUNT NUMBER:
BANK NAME



ABA#
FOR CREDIT TO: UNITED TALENT AGENCY, INC. CLIENT TRUST ACCOUNT
101-655075
CITY NATIONAL BANK
400 ROXBURY DRIVE
401 BEVERLY HILLS
CA 90210
122016066
ANDOVER GAMES, ATTN: BRENT WEINSTEIN



 

 

2

 



 

11.Correspondence: Brent Weinstein
United Talent Agency
9560 Wilshire Blvd.
Beverly Hills, CA 90212 

Ascend Acquisition Corp.
360 Ritch Street, Floor 3
San Francisco, California 94107

 



12.Non-Waiver: It is understood and agreed that no failure or delay of any Party
in exercising any right, power or privilege hereunder will operate as a waiver
hereof, nor will any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

13.Arbitration: Any controversy, claim or dispute between the parties to this
agreement will be resolved exclusively by binding confidential arbitration in
Los Angeles, California pursuant to the rules of JAMS currently in effect at the
time the request for arbitration is made, and before a single neutral arbitrator
who will be a retired California federal or state court judge. The arbitrator
will decide the dispute in accordance with California law and rules of evidence
(without reference to conflict of law principles). Each party will have the
right of limited discovery in accordance with California Code of Civil Procedure
§1283.05, and any judgment upon any award rendered by the arbitrator may be
entered in and enforced by any court of competent jurisdiction.

 

14.Severability: In the event that any one or more of the provisions contained
in this Agreement will for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision of this Agreement, and this Agreement will
be construed as if such invalid, illegal or unenforceable provision had either
not been included or had been limited to the extent of the invalidity,
illegality or unenforceability, so that this Agreement will be carried out as
closely as possible according to its original terms.

 

15.Representation and Warranty: Each Party represents and warrants that (i) such
Party is an entity duly organized and validly existing under the laws of its
state of organization, (ii) such Party has the power and authority to enter into
this Agreement and to perform fully its obligations under this Agreement; (iii)
such Party is under no contractual or other legal obligation which might
interfere in any way with its prompt and complete performance under this
Agreement; (iv) such Party has not done and will not do anything in connection
with this Agreement which will violate, infringe, or otherwise conflict with any
law or any rights of any third party; and (v) the person executing this
Agreement on behalf of such Party has been duly authorized to do so and such
execution is binding upon such Party.

 

16.Indemnification: Each Party agrees to indemnify and hold harmless the other
Party, and its current and future officers, directors, employees,
representatives, subsidiaries, affiliates, licensees and assigns, from and
against any and all third party claims, lawsuits, costs, losses, liabilities,
judgments, damages, and expenses (including, without limitation, reasonable
outside legal fees and costs) arising out of or in connection with their breach
of this Agreement and any representations, obligations, warranties and covenants
contained therein except with respect to bad faith, gross negligence or willful
misconduct. This paragraph will survive the termination and/or expiration of
this Agreement.

 

17.Independent Contractor: UTA hereby acknowledges that it will be performing
services hereunder as an independent contractor and not as an employee or agent
of Client or any affiliate thereof. Further, UTA shall have no authority to bind
the Client or any affiliate thereof in any manner, except as may be expressly
agreed to by the Client in writing from time to time.

 



3

 

 

18.Confidentiality: UTA and Client shall each take reasonable steps to protect
“Confidential Information” (defined below) and use Confidential Information
solely in connection with their rights and obligations under this Agreement, and
shall not at any time during or after the Term (a) otherwise exploit any
Confidential Information, or (b) disclose any Confidential Information, other
than (i) to persons who require access to carry out the purpose of this
Agreement or need such information for the Parties’ internal administrative
business purposes, and are under a duty to keep such information confidential,
or (ii) as otherwise required by law, regulation or stock exchange rule. The
Parties agree that monetary damages shall not be sufficient to compensate them
for the unauthorized use or disclosure of Confidential Information and that the
other Party shall be entitled to seek injunctive relief to prevent any actual or
threatened breach of this paragraph. For purposes herein, “Confidential
Information” means any information, in any format, that relates to Client, UTA,
their affiliated and related entities, and their businesses, provide such
information is not (A) in the public domain or generally known to the public,
(B) already known to the Party prior to it being disclosed by the other Party,
(C) rightfully furnished to a Party by a third party without restriction on
disclosure, and/or (D) independently developed by a Party without reference to
the Confidential Information. Any confidentiality obligations set forth herein
shall automatically expire three (3) years after the expiration or termination
of this Agreement.

 

19.Entire Understanding: This Agreement contains the entire understanding
between the Parties with respect to the subject matter hereof, and supersedes
all prior and contemporaneous agreements and understandings, express and
implied, oral and written. Any failure to enforce any provision of this
Agreement will not constitute a waiver thereof or of any other provision hereof.
This Agreement may not be amended, nor any obligation waived, except by a
writing signed by a duly authorized representative of both Parties. Neither
Party will assign this Agreement, nor assign or delegate any rights or
obligations hereunder, in whole or in part, without the prior written permission
of a duly authorized representative of the other Party; provided, however, that
either Party can assign or delegate its rights or obligations without consent of
the other Party to its affiliates or successors. This Agreement is neither
intended to nor will it be construed as creating a joint venture, partnership or
other form of business association between the Parties, or any obligation of the
Parties to enter into any agreement relating to the subject matter herein. This
Agreement may not be modified or amended other than by an agreement in writing,
signed by the Parties.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

 

4

 





 

20.Counterparts and Facsimile: This Agreement may be executed in counterparts,
each of which will be an original and all of which together constitute one and
the same instrument. Execution and delivery of a facsimile transmission of this
Agreement will constitute, for purposes of this Agreement, delivery of an
executed original and will be binding on the Parties.       If the foregoing is
acceptable, please sign two (2) copies where indicated below and return to my
attention. UTA will arrange for counter-signature, and send Client one (1)
original plus a copy of the fully executed agreement.

 



 



ASCEND ACQUISITION CORP. UNITED TALENT AGENCY, INC.         /s/ Craig dos Santos
/s/ Michael Sinclair Signature Signature     Craig dos Santos Michael Sinclair
Printed Name Printed Name

 

 

5

